Citation Nr: 1604471	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  12-08 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a thoracolumbar spine disorder.  

2.  Entitlement to service connection for a cervical spine disorder.  

3.  Entitlement to service connection for a right leg disorder.  

4.  Entitlement to service connection for a left leg disorder.  

5.  Entitlement to service connection for right ear hearing loss.  

6.  Entitlement to service connection for obstructive sleep apnea.  

7.  Entitlement to service connection for high cholesterol.  

8.  Entitlement to service connection for hypertension (HTN).  

9.  Entitlement to service connection for a heart disorder.  

10.  Entitlement to service connection for a blood platelet disorder.  

11.  Entitlement to service connection for a thyroid disorder.  

12.  Entitlement to an initial compensable rating for left ear hearing loss.  


REPRESENTATION

Appellant represented by:	Tommy D. Klepper, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970, to include service in the Republic of Vietnam.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In May 2015, the Veteran and his wife testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A written transcript of the hearing has been prepared and incorporated into the evidence of record.  

In April 2014, the RO issued a rating decision granting service connection for left ear hearing loss, evaluated as noncompensable disabling, effective October 16, 2012, and in February 2015 the Veteran filed a timely notice of disagreement (NOD) with the initially assigned disability rating.  A statement of the case (SOC) is required when a veteran files a timely NOD with a rating decision.  38 C.F.R. § 19.26 (2015).  To date, no SOC has been furnished regarding the issue of entitlement to an initial rating in excess of 10 percent for left ear hearing loss.  Because the February 2015 NOD placed the issue in appellate status, the matter must be remanded for the AOJ to issue a SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

The issue of entitlement to service connection for residuals of a traumatic brain injury (TBI) was raised at the videoconference hearing (see pg. 49 of hearing transcript).  This claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

All claims as listed on the title page will be remanded for additional evidentiary development other than the claim of service connection for high cholesterol.  That issue is addressed below.  The remanded issues are addressed in the REMAND portion of the decision and are REMANDED to the AOJ.  VA will notify the appellant if additional action is required on his part.


FINDING OF FACT

High cholesterol is a laboratory finding and not a chronic disability for which VA disability benefits may be awarded.  



CONCLUSION OF LAW

The criteria for the establishment of service connection for high cholesterol have not been met.  38 U.S.C.A. §§ 101(16), 105(a), 1110, 5107 (West 2014); 
38 C.F.R. § 3.303 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and implemented at 38 C.F.R. § 3.159 (2015), amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  

First, VA has a duty under the VCAA to notify a claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, letters to the Veteran from the RO dated in June 2010, September 2010, and August 2012, specifically notified him of the substance of the VCAA, including the type of evidence necessary to establish entitlement to service connection on a direct and presumptive basis, and of the division of responsibility between the Veteran and VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015), VA essentially satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claims; (2) informing the Veteran about the information and evidence VA would seek to provide; (3) and informing the Veteran about the information and evidence he was expected to provide.  

The United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015) apply to all five elements of a service connection claim, to specifically include that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the Veteran was provided with notice of this information in the VCAA letters mentioned above.  

Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim decided herein.  38 U.S.C.A. § 5103A (West 2014).  The information and evidence associated with the claims file consist of his service treatment records (STRs), VA medical treatment records, private post-service medical treatment records, VA examination reports, and statements and testimony from the Veteran, his spouse, and his representative.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim decided herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Background and Analysis

The Veteran was noted to have dyslipidemia upon private report in May 2005.  Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against service connection for high cholesterol.  High cholesterol is not a disability for VA purposes.  

High cholesterol is also referred to as hypercholesterolemia or hyperlipidemia.  Hypercholesterolemia is an "excess of cholesterol in the blood."  Dorland's Illustrated Medical Dictionary 792 (28th ed. 1994).  Hyperlipidemia is "a general term for elevated concentrations of any or all of the lipids in the plasma, including hypertriglyceridemia, hypercholesterolemia, etc."  Id. at 795.  

Hyperlipidemia and elevated cholesterol are laboratory findings and are not disabilities in and of themselves for which VA compensation benefits are payable.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (Diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities.  They are, therefore, not appropriate entities for the rating schedule.).  The term "disability" as used for VA purposes refers to impairment of earning capacity.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

There is no evidence of record suggesting the Veteran's elevated cholesterol or hyperlipidemia causes any impairment of earning capacity.  Again, the Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  

Service connection can only be granted for a disability resulting from disease or injury.  See 38 U.S.C.A. § 1110 (West 2014).  High cholesterol is a laboratory finding that manifests itself only in laboratory test results and is not a disability for which service connection can be granted.  As such, service connection for high cholesterol is not warranted.  

In sum, the evidence demonstrates that the Veteran is not entitled to service connection for high cholesterol.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  


ORDER

Entitlement to service connection for high cholesterol is denied.  



REMAND

Initially, as pointed out in the "Introduction," in April 2014 the RO granted service connection for left ear hearing loss and assigned a noncompensable rating, effective October 16, 2012.  The Veteran submitted a timely NOD in February 2015, but a SOC has not been sent to him regarding the issue.  See Manlincon, supra.  The proper development is requested below.  After the RO has issued the SOC, the claim should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  

There are 10 remaining claims for which service connection is sought.  (The claim for service connection for high cholesterol is addressed above.)  These claims require further development and are addressed in the remand below.  

Review of the service treatment records (STRs) reflects that upon enlistment examination, the Veteran reported a history of Perthes disease of the left hip.  X-ray was normal.  In November 1968 he sought treatment after he drove over a land mine that exploded.  He was treated for a shrapnel wound to the right hand.  There is no further inservice mention of any residual treatment as a result of the mine explosion.  In December 1969 the Veteran was treated several times for complaints of left hip pain, and his medical history of Perthes disease of the left leg was again noted.  It was reported that his left leg was 1/2 inch shorter than the right.  The examiner noted that this condition existed prior to enlistment and X-rays were consistent with an old healed "Legg Perths disease with left coxa magna deformity which was not incurred in line of duty."  At time of separation, it was noted that his left lower extremity was shorter than the right, but there was no diagnosis of a chronic left leg disorder.  Moreover, there was no report of low back or cervical back problems, a right leg disorder, hearing loss, sleep apnea, HTN (blood pressure recorded as 122/84), a blood platelet condition, or a thyroid condition.  

Post service private records reflect diagnosis of sleep apnea in 1999.  They also show reports of elevated blood pressure readings as early as 2004 and treatment for HTN and hypothyroidism at that time.  Laboratory findings show that his blood platelet count was at 400 which was listed as the cut off to be in the normal range.  He underwent an electrocardiogram (EKG) in 2004 which showed possible myocardial ischemia.  Additional EKG in November 2006 also showed borderline abnormal changes possibly due to myocardial ischemia.  VA examination was scheduled to determine if a heart condition was present.  The November 2012 VA examination report shows that the Veteran indicated that he occasionally had a rapid heartbeat.  He had experienced shortness of breath, dizziness, and fatigue.  He took medication for high cholesterol and HTN.  There was report that he had his blood platelets checked every six months.  The last time he had lost platelets he had gone to the hospital where he received two pints and was hospitalized for a week.  The examiner reviewed the claims file and opined that there was no pathology to render a diagnosis of an ishemic heart disease.  

At the May 2015 hearing, the Veteran and his wife testified in support of his claims.  It was noted that he had lumbar and cervical spine complaints.  He recalled that after the land mine explosion, he experienced pain in his legs and back.  He took Darvon medication during service for his complaints.  Now, he took ibuprofen.  While he had been seen by a private physician for back and leg complaints in the 1970s, he acknowledged that those records were unavailable.  His wife testified that the Veteran walked with a definite limp and complained of back and leg pain.  She felt that it stemmed from the inservice explosion.  She said that he was hospitalized in 1991 due to low platelets.  The Veteran said that his general health was worsening.  As for his sleep apnea, it was contended that the condition might be the result of his service-connected PTSD.  He testified that his thyroid and heart condition could be related to his Agent Orange exposure.  The examiner and representative noted that VA had not examined the Veteran for the majority of his claims.  

Added to the record after the hearing (with a waiver of RO review) was a November 2013 independent medical examination report dated in November 2013.  The examiner noted that the Veteran had a left knee disorder (traumatic arthritis, moderate laxity of the lateral collateral ligament, and neuralgia of the cutaneous nerve of the left knee) as a result of an inservice soccer injury.  This physician also opined that the Veteran "obviously" had HTN while on active duty.  It was also noted that the Veteran had had a left parietotemporal hemorrhagic stroke in March 2012.  This was noted to be related to his elevated blood pressure/HTN.  It was also noted that that the Veteran had noise induced hearing loss, mainly as a result of inservice airplane noise.  

Also added was an October 20105 private physician's report.  It was noted that the Veteran had suffered a cardiovascular accident (CVA) in March 2012.  The examiner reviewed the record and listed the medical problems that were noted that might have contributed to the CVA.  All medical findings listed were from 1990 forward.  

Another private physician's statement from October 2015 noted that the main risk factor for the Veteran's hypertensive intracranial hemorrhage in 2012 was uncontrolled HTN.  After review of the file, she first saw diagnosis of this condition in 2005.  

Also added to the record were copies of medical treatise evidence obtained from the internet regarding causes for suffering a stroke.  

Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Moreover, it is noted that the record reflects that there are private records from 2012 which might be pertinent to several of the claims on appeal which have not been obtained.  

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal (to include pertaining to private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (West 2014) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).  

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to readjudicating the claims on appeal.  Adjudication of the claims should include consideration of all additional evidence added to the record since the last adjudication of the claims.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should undertake all actions required by 38 C.F.R. § 19.26 (2015), including issuance of an SOC, so that the Veteran may have the opportunity to complete an appeal on the issue of entitlement to an initial compensable rating for left ear hearing loss (if he so desires) by filing a timely substantive appeal.  

2.  Obtain any outstanding, pertinent records of VA evaluation and/or treatment of the Veteran.  Follow the provisions of 38 C.F.R. § 3.159 (2015) as regards obtaining records from Federal facilities in procuring such records.  All records and/or responses received should be associated with the claims file.  

3.  Send to the Veteran a letter requesting that he provide sufficient information and, if necessary, current authorization to obtain any additional evidence pertinent to the claims on appeal that is not currently of record, including any recent mon-VA treatment of the conditions on appeal.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records.  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).  

4.  If the Veteran responds, assist him in obtaining any additional evidence identified following the current procedures set forth in 38 C.F.R. § 3.159 (2015).  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo the examinations as detailed below.  

The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim(s).  38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant or the death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the AOJ should obtain and associate with the claims file a copy or copies of the notice or notices of examination(s) sent to the appellant by the appropriate VA medical facility.  

The contents of the entire, electronic claims file, to include a complete copy of this REMAND, must be made available to the designated individual(s), and the examination report(s) must reflect full consideration of the Veteran's documented history and assertions.  

All appropriate tests and studies should be accomplished (with all results made available to the examiner(s) prior to the completion of his or her report(s)), and all clinical findings must be clearly reported in detail and in accordance with the applicable rating criteria.  

6.  The Veteran should be scheduled for an appropriate examination for medical opinions regarding the Veteran's claimed back, neck and leg disorders.  The examiner should answer the following questions:

Consistent with the factual history, including the medical records of the Veteran's Perthes disease of the left lower extremity which was noted at enlistment, the inservice treatment after the land mine explosion, and the inservice treatment for left hip complaints, is it at least as likely as not (50 percent probability or greater) than any low back and/or cervical spine disorder is of service origin, to include as a result of injury sustained in the inservice truck explosion, or otherwise related to service?

Is it at least as likely as not (50 percent probability or greater) that the preexisting left lower extremity Perthes disease was aggravated (permanently increased in severity beyond the natural progress of the disorder) during the Veteran's service?  

Does the Veteran have a current disorder of either leg, other than Perthes disease of the left lower extremity, and, if so, is it at least as likely as not (50 percent probability or greater) that such is of service onset or was otherwise caused by Veteran's military service, to include as a result of injury incurred in the truck explosion?

The examiner must provide a complete rationale for each opinion.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such history in the record must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's contentions, the examiner should provide a reason for doing so and cannot solely rely on an absence of contemporaneous medical treatment.  

7.  Schedule the Veteran for a VA audiometric examination to be conducted by the appropriate specialist.  The audiologist should offer an opinion as to whether the Veteran has a right ear hearing loss disability as specified by VA standards in 38 C.F.R. § 3.385 (2015) and, if so, whether it is at least as likely as not (50 percent probability or greater) that such was incurred in service, to include as due to noise exposure, or is otherwise related thereto.  

8.  The Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the nature and etiology of any cardiovascular/heart/hypertension disease that is present during the period of the claim.  The examiner should identify the diagnoses of all cardiovascular conditions found, to include HTN.  The examiner should specifically note whether or not the Veteran has ischemic heart disease.  For each cardiovascular condition diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that such diagnosed disorder is etiologically linked to active duty service to include presumed exposure to herbicides including Agent Orange.  

9.  The Veteran should also be afforded a VA examination by an examiner with sufficient expertise to determine the nature and etiology of any thyroid disorder and disorder associated with elevated blood platelets that is present during the period of the claim.  The examiner should specifically note whether or not the Veteran has a thyroid disorder or a disorder associated with elevated blood platelet laboratory findings.  For each condition diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that such diagnosed disorder is etiologically linked to active duty service to include presumed exposure to herbicides including Agent Orange.  

10.  To help avoid future remand, ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

11.  After accomplishing all requested action, as well as any additional action deemed warranted by the VCAA, including any additional examinations, readjudicate the matters on appeal in light of all pertinent evidence (to particularly include all that added to the claims file since the last adjudication) and legal authority.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.  

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit(s) requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


